PER CURIAM.
This cause is before the Court on appeal of a final decree in mandamus rendered by the Circuit Court of the Second Judicial Circuit, in and for Leon County, Florida. The court held section 467.08(a)(b)5, Florida Statutes (1971), unconstitutional on the authority of Wasserman v. Florida State Board of Architecture, 361 So.2d 792 (Fla. 1st DCA 1978). We have jurisdiction. Art. V, § 3(b)(1), Fla.Const.
On November 15, we reversed the decision of the district court of appeal in Was-serman, and as the purported unconstitutionality of the statute in question was the sole basis for the issuance of the peremptory writ of mandamus, it must be and hereby is vacated, and the case remanded.
It is so ordered.
ADKINS, BOYD, OVERTON, ALDERMAN and McDONALD, JJ., concur.
ENGLAND, C. J., and SUNDBERG, J., dissent for the reasons expressed in Justice Sundberg’s dissent in our Wasserman decision.